DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.
 
As directed by applicant, claims 1, 9 - 11, 13, 14 and 16 are amended.  Claim 15 is cancelled and no claims are added.  Thus, claims 1-14 and 16-21 are pending. This is a Non-Final Office action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[Examiner’s note: Strikethrough indicates that the claim does not disclose that limitation].

Claim(s) 1, 3-12 are rejected under 35 U.S.C. 103 as being obvious over in view of Kim (U.S. Patent Application Publication 2008/0182114) in view of Ellis (U.S. Patent 3,896,244) and Spriggs (U.S. Patent 4704336)
Regarding claim 1, Kim discloses a method of forming a weld overlay on a substrate (Kim, abstract, coating), the overlay comprising titanium carbide (¶0042, titanium carbide), the method comprising: (a) obtaining a composition comprising TiC particles (¶0042, TIC, could be used as a “singular particle”) and non-TiC particles (¶0042, many other types of particles, including chromia agglomerates); and (b) applying the composition to a substrate by plasma transferred arc welding or spray/fuse deposition (Abstract, spray) to form the weld overlay (Abstract , coating); wherein the TiC particles are between 44 and 250 microns  (¶0042, reinforcement particles can be “5-100 microns”, see MPEP 2131.03); ¶0042, other particles, diamond, for instance)
Kim does not disclose, specifically, wherein the titanium carbide particles comprise 50% or more by rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.  Kim does teach that its composition is a mix of angular and substantially spherical particles (Kim,¶0042; “mixed with angular…or at least substantially spherical, agglomerated reinforcement particles; reinforcement particles can single particles of TiC).  However, Ellis does teach that its composition is “characterized by” rounded particles to be evenly distributed in a solution (Ellis, column 2 lines 27-34),. Similarly, the original particles are primarily angular until they are shaped (Ellis, column 5 line 67 – column 6 line 1).  It is noted that Spriggs teaches the value of having uniformly distributed “angular” particles dispersed throughout the coating (Spriggs, Abstract, erosion resistant coating includes angular titanium carbide particles uniformly distributed) and the advantage of these particles is to keep the sharpness which is retained if they are uniformly spread through the coating (Spriggs, column 2 lines 55).  Spriggs does not want his particles to entirely melt (column 2 lines 51-55), but this does seem to happen mostly according to Ellis and the plasma-spraying claimed method. Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to have at least half of the particles (50%) be rounded, as Ellis’s composition is “characterized by” these types of particles, and, have some (as indicated by Kim) still remain angular, and have less than 50% of the particles be angular, as this Spriggs, column 6 lines 5-7; Ellis, Abstract, line 2)  and in order to have both particles, the angular, recognized as 30-50% by weight in Spriggs (Spriggs, column 4 lines 41-43),  and rounded, which most of them will be with the plasma spray method being claimed and used by both Ellis and Spriggs, of Ellis being utilized “characterized” as round, and be evenly distributed in the coating to create the rough surface..
Regarding claim 3, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, and further teaches a method wherein a particle size of the composition is of between 44-250 microns (Kim, ¶0042, 5-100 microns, see MPEP§2131.03).
Regarding claim 4, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, and further teach method wherein a particle size of the composition is of between 63-149 microns (Kim, ¶0042, 5-100 microns, see MPEP§2131.03)..   
Regarding claim 5, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, but do not further teach, in this method so far, a method wherein the non-TiC particles comprise an alloy comprising nickel or iron.  Kim teaches that many types to particles may be used for the “reinforcements” (Kim, ¶0049).  However, Ellis  teaches iron as part of the coating (Ellis, column 4 line 10, iron).  Specifically he finds advantage in that in the cooling of the steel or iron, it creates a matrix for the other (Ellis, column 3 lines 65- column 4 line 2) and it creates a good base for the hardening of the Ellis, see Example 3).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Kim in view of Ellis and Spriggs with a further teaching of Ellis, to have iron as a component of the non-TiC coating particles, in order to create a good base for the hardening of the coating as it is sprayed, taking into account the well-known way iron can be further hardened or worked with.

Regarding claim 6, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, and further teach a method where the non-TiC particles comprise a non-metal (Kim, ¶0042; other options of non-metals, diamond, at least).  
Regarding claim 7, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, but do not further teach, in this combination a method wherein the applying comprises plasma transferred arc welding.   However, Spriggs further teaches that other methods, such as plasma transferred arc are available to affect coatings of TiC in order to cover and harden surfaces (Spriggs, column 2 line 1).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim in view of Ellis with Spriggs, to modify the heating and application of the coating of Ellis with that of Spriggs, to substitute another method of heating the layer of TiC and spreading it over the substrate, to affect, in a conventional way, a coating on a substrate, with the available tools or other constrictions, as an operator may have at the time of the application. 
(This would have been combined above so that they coating is uniform; Ellis, column 2 lines 14-15, “uniformly distributed”; Spriggs, abstract, dispersed uniformly).  

Regarding claim 9, Kim discloses a weld overlay composition suitable for plasma transferred arc welding or spray/fuse deposition (Kim, Abstract, spray), the composition comprising TiC particles (¶0042, titanium carbide)and non-TiC particles (id. the other particles in the coating);, wherein the weld overlay TiC particles are between 44 and 250 microns (¶0042, reinforcement particles can be “5-100 microns”, see MPEP 2131.03; ¶0042, other particles and metals are noted).  
Kim does not does not disclose, specifically, wherein the titanium carbide particles comprise 50% or more by rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.  Kim does teach that its composition is a mix of angular and substantially spherical particles (Kim,¶0042; “mixed with angular…or at least substantially spherical, agglomerated reinforcement particles; reinforcement particles can single particles of TiC). However, Ellis does teach that its composition is Ellis, column 2 lines 27-34).Similarly, the original particles are primarily angular until they are heat-treated (Ellis, column 5 line 67 – column 6 line 1).  It is noted that Spriggs teaches the value of having uniformly distributed “angular” particles dispersed throughout the coating (Spriggs, Abstract, erosion resistant coating includes angular titanium carbide particles uniformly distributed) and the advantage of these particles is to keep the sharpness which is retained if they are uniformly spread through the coating (Spriggs, column 2 lines 55).  Spriggs does not want his particles to entirely melt (column 2 lines 51-55), but this does seem to happen mostly according to Ellis and the plasma-spraying claimed method. Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to have at least half of the particles (50%) be rounded, as Ellis’s composition is “characterized by” these types of particles, and, have some (as indicated by Kim) still remain angular, and have less than 50% of the particles be angular, as this is important, according to Spriggs, in order to create a uniformly distributed rough surface taking advantage of both types of particles, but recognizing most particles would become rounded during plasma-spraying, but not all, as both Spriggs, Ellis, and the claim recite this method of application (Spriggs, column 6 lines 5-7; Ellis, Abstract, line 2)  and in order to have both particles, the angular, recognized as 30-50% by weight in Spriggs  (Spriggs, column 4 lines 41-43),  ,  and rounded, which most of them will be with the plasma spray method being claimed and used by both Ellis and Spriggs, of Ellis being utilized “characterized” as round, and be evenly distributed in the coating to create the rough surface.
weld overlay deposited on a substrate (Kim, Abstract) comprising titanium carbide particles wherein the weld overlay is (a) a composition comprising TiC particles (¶0042, Titanium carbide) and non-TiC particles (¶0042, other particles); and (b) the composition is deposited on the substrate by plasma transferred arc welding or spray/fuse deposition (abstract, thermal spray) to form an overlay on the substrate (Abstract,  “coating”); wherein the TiC particles have a particle size between 44 and 250 microns  (Kim ¶0042, 5-100 microns, see MPEP 2131.03; (Kim, 5-49 volume percent); wherein the non-TiC particles comprise an alloy and/or a nonmetal (¶0042, see other particles including chromia agglomerates)).
Kim does not disclose, specifically, wherein the titanium carbide particles comprise 50% or more by rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.  Kim does teach that its composition is a mix of angular and substantially spherical particles (Kim,¶0042; “mixed with angular…or at least substantially spherical, agglomerated reinforcement particles; reinforcement particles can single particles of TiC).  However, Ellis teach that its composition is “characterized by” rounded particles to be evenly distributed in a solution (Ellis, column 2 lines 27-34),. Similarly, the original particles are primarily angular until they are heat-treated (Ellis, column 5 line 67 – column 6 line 1). Spriggs teaches the value of having uniformly distributed “angular” particles dispersed throughout the coating (Spriggs, Abstract, erosion resistant coating includes angular titanium carbide particles uniformly distributed) and the advantage of these particles is to keep the sharpness which is retained if they are uniformly spread through the coating (Spriggs, column 2 lines 55).  Spriggs does not want his particles to entirely melt (column 2 lines 51-55), but this does seem to happen mostly according to Ellis and the plasma-spraying claimed method. Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to have at least half of the particles (50%) be rounded, as Ellis’s composition is “characterized by” these types of particles, and, have some (as indicated by Kim) still remain angular, and have less than 50% of the particles be angular, as this is important, according to Spriggs, in order to create a uniformly distributed rough surface taking advantage of both types of particles, but recognizing most particles would become rounded during plasma-spraying, but not all, as both Spriggs, Ellis, and the claim recite this method of application (Spriggs, column 6 lines 5-7; Ellis, Abstract, line 2)  and in order to have both particles, the angular, recognized as 30-50% by weight in Spriggs (Spriggs, column 4 lines 41-43),  ,  and rounded, which most of them will be with the plasma spray method being claimed and used by both Ellis and Spriggs, of Ellis being utilized “characterized” as round, and be evenly distributed in the coating to create the rough surface.
Regarding claim 11, Kim discloses a weld overlay deposited on a substrate (Kim, abstract) and comprising titanium carbide particles wherein the overlay is formed by applying a composition comprising TiC particles (¶0042, reinforcement particles, titanium carbide) to the substrate by plasma transferred arc welding or spray/fuse deposition (Abstract, thermal spray) to form the weld overlay on the substrate (Abstract, to produce coatings), wherein the weld overlay, is formed from a combination of rounded and angular TiC particles (¶0042 reinforcement particles being a mix of angular or at least substantially spherical particles) that have a particle size between 44 and 250 microns  (¶0042, 5-100 microns) 
However, Kim does not teach that the TiC particles are homogenously distributed in the overlay.  However, Ellis and Spriggs, in their description, does describe that the TiC particles are homogenoously distributed in the overlay (Ellis, column 2 lines 14-15, “uniformly distributed”; Spriggs, Abstract, column 2 line 46, “dispersed relatively uniformly”)  The advantage, of course is that with uniformly distributed particles you can achieve more uniformity of the how the coating works, in this case, surface toughness.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim with the teaching of Ellis and Spriggs, to have the particles uniformly distributed in order to achieve more uniformity in the properties of the coating, here, surface hardness. 
Regarding claim 12, Kim in view of Ellis and Spriggs teach all the limitations of claim 11, as above, but does not further teach an overlay wherein in the titanium carbide particles in the composition comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.
Kim does not disclose, specifically, wherein the titanium carbide particles comprise 50% or more by rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.  Kim does teach that its composition is a mix of angular and substantially spherical particles (Kim,¶0042; “mixed with angular…or at least substantially spherical, agglomerated reinforcement particles; reinforcement particles can single particles of TiC). However, Ellis does teach that its composition is “characterized by” rounded particles to be evenly distributed in a solution (Ellis, column 2 lines 27-34). Similarly, the original particles are primarily angular until they are heat-treated (Ellis, column 5 line 67 – column 6 line 1).  Spriggs teaches the value of having uniformly distributed “angular” particles dispersed throughout the coating (Spriggs, Abstract, erosion resistant coating includes angular titanium carbide particles uniformly distributed) and the advantage of these particles is to keep the sharpness which is retained if they are uniformly spread through the coating (Spriggs, column 2 lines 55).  Spriggs does not want his particles to entirely melt (column 2 lines 51-55), but this does seem to happen mostly according to Ellis and the plasma-spraying claimed method. Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to have at least half of the particles (50%) be rounded, as Ellis’s composition is “characterized by” these types of particles, and, have some (as indicated by Kim) still remain angular, and have less than 50% of the particles be angular, as this is important, according to Spriggs, in order to create a uniformly distributed rough surface taking advantage of both types of particles, but recognizing most particles would become rounded during plasma-spraying, but not all, as both Spriggs, Ellis, and the claim recite this method of application (Spriggs, column 6 lines 5-7; Ellis, Abstract, line 2)  and in order to have both particles, the angular, recognized as 30-50% by weight in Spriggs (Spriggs, column 4 lines 41-43),  and rounded, which most of them will be with the plasma spray method being claimed and used by both Ellis and Spriggs, of Ellis being 

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Kim (U.S. Patent Application 20080182114) , Ellis (U.S. Patent 3,896,244) and Spriggs and further in view of Cheng (“Densification and Mechanical Properties of TiC”; previously attached).
Regarding claim 2, Kim in view of Ellis and Spriggs teach all the limitations of claim 1, as above, but does not further teach a method wherein the composition comprises plasma- densified TiC particles.  However, Ellis does teach that by virtue of very high heating, a “dense” coating forms on a substrate (Ellis, column 2 lines 56-66).  Ellis teaches no more than that, but Cheng (Abstract) teaches that with such high heating, even the microstructure and the density can be affected.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to apply the teachings of Cheng to the method of Ellis, and have the density modified to create a better microstructure for creating a coating with the desired properties of protection.
  

Claims 13-14, 16-18 and 21 are rejected under 35 U.S.C. 103 as being obvious over Kim (U.S. Patent Application Publication 2008/ 0182114) in view of Ellis (U.S. Patent 3,896,244), Spriggs, and Kitaev (“Formation of a Nickel Clad Titanium Carbide Coating”; already in file).
Regarding claim 13, Kim discloses a composition suitable for plasma transferred arc welding or spray/fuse deposition (Kim, Abstract), the composition comprising ¶0042, reinforcement particles could be “single particles” of TiC), wherein Kim, ¶0042, 5-100 microns, see MPEP §2131.03; (Kim; ¶0042, 5-49 volume %) 
Kim does not disclose, specifically, wherein the clad TiC particles have cladding material, nor wherein the titanium carbide particles comprise 50% or more by rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.  
Regarding the percentages, as noted above, Kim does teach that its composition is a mix of angular and substantially spherical particles (Kim,¶0042; “mixed with angular…or at least substantially spherical, agglomerated reinforcement particles; reinforcement particles can single particles of TiC). However, Ellis does teach that its composition is “characterized by” rounded particles to be evenly distributed in a solution (Ellis, column 2 lines 27-34).  Similarly, the original particles are primarily angular until they are processed (Ellis, column 5 line 67 – column 6 line 1).  It is noted that Spriggs teaches the value of having uniformly distributed “angular” particles dispersed throughout the coating (Spriggs, Abstract, erosion resistant coating includes angular titanium carbide particles uniformly distributed) and the advantage of these particles is to keep the sharpness which is retained if they are uniformly spread through the coating (Spriggs, column 2 lines 55).  Spriggs does not want his particles to entirely melt (column 2 lines 51-55), but this does seem to happen mostly according to Ellis and the  Thus, it would be obvious to one having ordinary skill in the art at the time of the filing to have at least half of the particles (50%) be rounded, as Ellis’s composition is “characterized by” these types of particles, and, have some (as indicated by Kim) still remain angular, and have less than 50% of the particles be angular, as this is important, according to Spriggs, in order to create a uniformly distributed rough surface taking advantage of both types of particles, but recognizing most particles would become rounded during plasma-spraying, but not all, as both Spriggs, Ellis, and the claim recite this method of application (Spriggs, column 6 lines 5-7; Ellis, Abstract, line 2)  and in order to have both particles, the angular, recognized as 30-50% by weight in Spriggs (Spriggs, column 4 lines 41-43),  and rounded, which most of them will be with the plasma spray method being claimed and used by both Ellis and Spriggs, of Ellis being utilized “characterized” as round, and be evenly distributed in the coating to create the rough surface.
Regarding the cladding material, Kitaev (Kitaev, Abstract and Conclusions, nickel cladding material) does teach cladding in their laser/ plasma depositing method.  The advantage is to adjust the properties of the coating to make it more wear and tear resistant (Kitaev, Conclusions, with less Nickel “resistance to wear and fatigue diminishes”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Kim in view of Ellis and Spriggs, to add cladding material as taught in Kitaev, with the teachings of Ellis, to improve the properties of the hard-facing, increasing wear resistance and fatigue resistance, as desired by the operator, by adding cladding material to the plasma spray process, and this would be an invention ready for improvement.
forming a weld overlay on a substrate, the weld overlay comprising titanium carbide, the method comprising: (a) obtaining a composition according to claim 13 (see rejection of claim 13 above); and (b) applying the composition to a substrate by plasma transferred arc welding or spray/fuse deposition to form an overlay (Kim, Abstract, thermal spray).  

Regarding claim 16, Kim in view of Ellis, Spriggs and Kitaev teach a deposited overlay comprising the composition of claim 13 (See rejection above) deposited onto a substrate by plasma transferred arc welding or spray/fuse deposition to form the deposited weld overlay on the substrate (Kim, Abstract, thermal spray) wherein the TiC particles of the composition are homogeneously distributed in the overlay (Ellis, column 2 lines 14-15, “uniformly distributed”; Spriggs, abstract, uniformly disperse; these would have been combined above).  It is noted that this claim is a product by process and ultimately claims just the ultimate resulting TiC overlay, meeting the wherein limitations.  However, because even all the individual elements are obvious in light of the above, these are noted in the rejection.

Regarding claim 17, Kim in view of Ellis, Spriggs, and Kitaev teach all the limitations of claim 13, and further teach wherein the cladding material comprises nickel (Kitaev, Title, Abstract, Nickel; this would have been combined above).  
Regarding claim 18, Kim in view of Ellis, Spriggs, and Kitaev teach all the limitations of claim 13, and further teach a composition wherein the cladding material Kitaev, Title, Abstract, Nickel; this would have been combined above).
Regarding claim 21, Kim in view of Ellis, Spriggs, and Kitaev teach all the limitations of claim 13, and further would teach a composition wherein the clad TiC particles have a particle size of 63-149 microns (Kim, ¶0042, 5-100 microns, see MPEP§2131.03). 

Claim(s) 19 are rejected under 35 U.S.C. 103 as being obvious over Kim, Ellis (U.S. Patent 3,896,244), Spriggs, and Kitaev (“Formation of a Nickel Clad Titanium Carbide Coating”; in file) and further in view of Lecomte-Beckers (“Study of Solidification Features of Nickel Base Super-Alloys”; previously filed)
Regarding claim 19, Kim in view of Ellis, Spriggs, and Kitaev teach all the limitations of claim 18, as above, but do not further teach expressly a composition wherein the alloy comprising nickel further comprises at least one of chromium and aluminum.  However, Lecomte-Beckers (Abstract) does teach such alloys having both Nickel and chromium or aluminum.  The advantage of incorporating these superalloys into the coating to create the overlay would be to add additional characteristics, including strength and resistance to wear, as is conventional with known superalloys that are resistant to degradation.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Ellis and the secondary references, with a teaching of Lecomte- Beckers, to add additional characteristics, including strength and resistance to wear, as is conventional with known superalloys that are resistant to degradation.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being obvious over Kim, Ellis (U.S. Patent 3,896,244), Spriggs, and Kitaev (“Formation of a Nickel Clad Titanium Carbide Coating”; in file) and further in view Cheng (“Densification and Mechanical Properties of TiC”).
Regarding claim 20, Kim in view of Ellis, Spriggs, and Kitaev teach all the limitations of claim 13, but do not further teach a composition wherein the TiC particles comprise plasma- densified TiC particles.  However, Ellis does teach that by virtue of very high heating, a “dense” coating forms on a substrate (column 2 lines 56-66).  Ellis teaches no more than that, but Cheng (Abstract) teaches that with such high heating, even the microstructure and the density can be affected.  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to apply the teachings of Cheng to the method of Ellis, and have the density modified to create a better microstructure for creating a coating with the desired properties of protection.

Response to Arguments
Applicant's arguments (including inventor’s affidavit) filed 17 February 2021 have been fully considered but they are not persuasive. 
The rejections above fully find obvious applicant’s invention.  Applicant amended the claims to have the “overlay” be a “weld overlay”, and argues that the “overlay ‘is created by melting feedstock material and the substrate surface by PTA welding or spray/fuse deposition to create a completely melted weld pool.  Solid particles with a higher melting point, such as TiC, can enter the weld pool and move in the weld pool as Remarks, p. 11-12).  Further, Applicant argues, relying on the inventor’s affidavit, “the feedstock material and the substrate surface are melted during deposition by PTA welding or spray/fuse deposition, the overlay is metallurgically bonded with a substrate.’ Declaration, ¶12” unlike in the prior art, which is merely an overlay and not metallurgically bonded to the underlying substrate (Remarks, p. 12).  Thus, they argue the prior art does not teach or suggest the invention.  Applicant relies heavily on the term “weld overlay” to indicate the creation of “a weld pool in which non-melted particles are distributed and movable”(Remarks, p. 12).  
Examiner disagrees.  The term “weld overlay” does not necessarily mean that the underlying substrate is also included in a weld pool.  In fact, applicant’s specification, paragraph 13, indicates that the invention may also just be an overlay, not melting the underlying substrate, nor does it have to be “metallurgically bonded” to the underlying substrate. A “weld overlay” may be interpreted, in light of the specification, as “an overlay of a weld” and nothing requires that the overlay itself is welded to an underlying substrate.  Specific amendments to the method would be required to limit their invention to such a case, more than amending by adding an adjective (“weld”) that may be interpreted in line generally or loosely with a melted metal structure (i.e. the overlay itself is melted).  Furthermore, while claim 1 is a method, claims 10 and 11 each claim “a weld overlay deposited on a substrate” and claim 13 claims “a weld overlay composition” (emphasis added), these inventions clearly indicating no metallurgical bond with the underlying substrate.


Please contact Examiner regarding any questions or concerns.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        /ROBERT J UTAMA/Primary Examiner, Art Unit 3715